DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 11/08/21 is acknowledged.  The traversal is on the ground(s) that claims 1, 2, 10 and 11 are generic to all of the species.  The examiner notes the traversal with prosecution of the elected claims 1-6 and 8-14. In the event, independent generic claim is deemed allowable, rejoinder of previously withdrawn claims with be conducted.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. US 2009/0230541 A1.
Regarding claims 1 and 2, Araki discloses:
A semiconductor device (Fig. 2), comprising:
a first semiconductor element (CHP1) having a first electrode (BP) on a main surface side thereof and a second electrode (para 0011; back surface of chip functions as a back electrode) on a back surface side thereof,
a base material (20) provided with a connection conductor (64) connected to the first electrode;
a sealing resin (23; para 0107) provided on the base material to seal the first semiconductor element; and

(claim 2) a back surface conductor (11).
Regarding claims 10 and 11, Araki discloses:
A manufacturing method of a semiconductor device (Figs. 3-17), comprising:
preparing a first semiconductor element (CHP1)  having a first electrode (BP) on a main surface side thereof and a second electrode (para 0011; back surface of chip functions as a back electrode) on a back surface side thereof (Fig. 5);
connecting the first electrode of the first semiconductor element to a first connection conductor (64)  provided on a base material (20) (Fig. 5);
sealing the first semiconductor element provided on the base material with a sealing resin (23; para 0107)  (Fig. 7); and
providing a first via (V) electrically connected to the second electrode of the first semiconductor element in the sealing resin (Fig. 10).
(claim 11) a backside conductor (11).	

Allowable Subject Matter
Claims 3-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or clearly suggest the limitations of claim 3 stating “the connection conductor includes a first connection conductor that electrically connects together the first electrode of the second semiconductor element and the first electrode of the first semiconductor element”; of claim 5 stating “the connection conductor includes a third connection conductor connected to the third electrode of the first semiconductor element;  a .

Claims 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 8 stating “a first connection conductor provided on the base material and connecting together the first electrode of the first semiconductor element and the first electrode of the second semiconductor element; a second connection conductor provided on the base material and connected to the second electrode of the second semiconductor element; a sealing resin provided on the base material to seal the first semiconductor element and the second semiconductor element; a first via provided in the sealing resin and electrically connected to the second electrode of the first semiconductor element; and a second via provided in the sealing resin and connected to the second connection conductor”. In light of these limitations in the disclosure amongst others, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894